Citation Nr: 1757137	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left gynecomastia.

2. Entitlement to service connection for left gynecomastia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to February 1948.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a June 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. By an April 1951 rating decision, the RO denied the Veteran's claim for service connection for left gynecomastia; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

2. The evidence received since the April 1951 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for left gynecomastia.

3. It is reasonably shown that the Veteran's currently diagnosed left gynecomastia began in service and has persisted since that time.

CONCLUSIONS OF LAW

1. The April 1951 rating decision, which denied the Veteran's claim of service connection for left chest injury, also claimed as gynecomastia, is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for left gynecomastia. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Service connection for left gynecomastia is warranted. 38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

New and Material Evidence 

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is part of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

In the present case, the RO, by a decision entered in April 1948, denied the Veteran's claim for service connection for left gynecomastia because the RO determined gynecomastia was a "constitutional or developmental abnormality" and not a disability under the law. The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year. The Veteran filed another claim for left chest injury in April 1951. The RO notified the Veteran by letter in April 1951 that the official service and clinical records failed to disclose evidence relating to a chest injury while in service. The Veteran did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b). As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, the evidence received since the time of the RO's April 1951 rating decision includes the Veteran's testimony during the July 2017 hearing. The Veteran's claim was previously denied because it was a congenital condition under 38 C.F.R. § 4.9. However, a condition is not necessarily precluded from being service connected solely because it is congenital. See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."). The Veteran testified during the July 2017 hearing that his condition worsened during service, stating "when I went in the service, my chest wasn't like when I came out." This evidence was not before adjudicators when the Veteran's claim was last denied in April 1951, and it is not cumulative or redundant of the evidence of record at the time of that decision. It also relates to an unestablished fact necessary to substantiate the claim for service connection for left gynecomastia, and raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened.

Service Connection 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran was afforded a VA examination in June 2016 which provided a diagnosis of left gynecomastia. Thus the Veteran has a current disability, satisfying the first element of service connection. 

The Veteran's service treatment records (STRs) dated in December 1946 note left gynecomastia, cause undetermined. Because his left gynecomastia was incurred in service, the second element of service connection is satisfied. 

Finally, because the Veteran's left gynecomastia was incurred in service and has persisted since service, a nexus is present. 

Accordingly, service connection for left gynecomastia is warranted. 


ORDER

As new and material evidence has been received, the Veteran's claim for service connection left gynecomastia is reopened.

Service connection for left gynecomastia is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


